                       IN TilE UNITED STATES DISTRICT COURT
                   FOR TilE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:18-CV-80-D


PEARL C. DANIELS,                    )   /
                                     )
                      Plaintiff,     )
                                     )
              v.                     )                       ORDER
                                     )
CITY OF GREENVILLE,                  )
                                     )
                      Defendant.     )


       On August 29, 2018, defendant moved to dismiss plaintiff's amended complaint [D.E. 15]

and filed a memorandum in support [D.E. 16]. See Fed. R. Civ. P. 12(b)(6). On September 19,

2018, plaintiff responded in opposition [D.E. 18, 19]. On October 2, 2018, defendant replied [D.E.

20].

       The court has considered defendant's motion under the governing standard. See Fed R. Civ.

P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Com. v. Twombly, 550 U.S.

544, 555-56, 563 (2007). Plaintiff's amended complaint ekes across ~e line of plausibility.

Whether plaintiff will survive a motion for summary judgment is an issue for another day.

       In sum, defendant's motion to dismiss [D.E. 15] is DENIED.

       SO ORDERED. This j,Q_ day of October 2018.
